Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1853929, filed on 05/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.


	Claim 1 recites “A method for determining an estimated current (Iestx, Iesty) flowing through a winding (This limitation pertains to a mathematical calculation. Performing a determination of an estimation is considered to be a mathematical calculation, therefor this is considered to be an abstract idea) of a permanent-magnet synchronous three-phase electric motor (M) of the type comprising at least one winding controllable by a switching device (This limitation is considered to be a well-understood, routine, and conventional with regards to a particular machine for the field of use.  A permanent magnet synchronous three phase electric motor with a winding controllable by a switching device is well known and understood in the art as evidenced by CN205829507U and US20130272899. A well understood machine used in the art does not integrate into a practical application) the method  comprising, the motor (M) then being controlled on two active phases, a third phase being in an open state (This limitation is considered to be a well-understood, routine, conventional activity in the art. Motor with two active phases where the third is open is well understood in the art. This is evidenced by CN205829507U and US20130272899. Well-understood activities do not integrate into a practical application.): measuring a measured voltage (Ux, Uy) for each of the two active phases at the input of the winding (This limitation is considered to be mere data gathering. Measuring voltage for a winding without providing details towards the means or method of the measuring is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in CN205829507U and US20130272899), correcting the two measured voltages (Ux, Uy) to produce a respective corrected voltage (Umesx, Umesy) (This limitation pertains to a mathematical calculation. Correcting voltages is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), determining a temperature-compensated resistance (Rmot) of the motor (This limitation pertains to a mathematical calculation. Determination of the temperature-compensated resistance is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), and determining at least one estimated current (Iestx, Iesty) flowing through each of the two active phases, respectively, of the winding on the basis of the temperature-compensated resistance (Rmot) of the motor and the measured voltages (Umesx, Umesy) of the two active phases by solving the following equations, x being the first active phase and y being the second active phase of the two active phases: [Iestx]  
    PNG
    media_image1.png
    59
    731
    media_image1.png
    Greyscale
 [Iesty] 
    PNG
    media_image2.png
    62
    733
    media_image2.png
    Greyscale
in which equations Lmot is an inductance of the motor (M) at 200C and 0 ampere, Φ is a flux of the motor (M) at 200C and 0 ampere, ωmot is a speed of rotation of the motor (M), θmot is an angular position of a rotor of the motor (M), k being a constant equal to 0 for phase 1, to 1 for phase 2 and to 2 for phase 3 (This limitation pertains to a mathematical calculation. Determining the estimated current through a winding by an equation is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards estimating currents, correcting voltages, determining resistance, and determining estimated currents which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 11-15.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “a permanent-magnet synchronous three-phase electric motor (M) of the type comprising at least one winding controllable by a switching device,” is considered to be a particular machine for the field of use. As it is a particular machine that is well understood in the art, as evidenced by CN205829507U and US20130272899, it does not integrate into a practical application. The limitation of “motor (M) then being controlled on two active phases, a third phase being in an open state” is considered to be well-understood, routine, and conventional activity in the art. The motor operating with two phases and the third in an open state is well understood in the art as evidenced by CN205829507U and US20130272899, and as such do not integrate into a practical application. The limitation of “measuring a measured voltage (Ux, Uy) for each of the two active phases at the input of the winding” is considered to be an insignificant extra-solution activity of merely data gathering since it is details measuring the voltage but does not provide details towards how the voltage is measured. Merely data gathering does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-11 provide additional features/steps which are method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (CN205829507U) in view of Suzuki (US20180019700), Hayakawa (JP2006121835A), and Ying (Li Ying and N. Ertugrul, "An Observer-Based Three-Phase Current Reconstruction using DC Link Measurement in PMAC Motors," 2006 CES/IEEE 5th International Power Electronics and Motion Control Conference, 2006, pp. 1-5, doi: 10.1109/IPEMC.2006.4777965; As presented in as NPL Document #1 in IDS dated 11/06/2020).
In regards to Claim 1, Jia teaches “a winding of a permanent-magnet synchronous three-phase electric motor (M) of the type comprising at least one winding controllable by a switching device (three phase windings with open-winding permanent magnet synchronous motor having each channel connected in series with an electronic switch – [0009]) the method comprising, the motor (M) then being controlled on two active phases, a third phase being in an open state (three phase windings with open winding permanent magnet synchronous motor – [0009]): measuring a measured voltage (Ux, Uy) for each of the two active phases at the input of the winding (voltage sensor V1 and voltage sensor V2 – [0010]).”
Jia does not teach “correcting the two measured voltages (Ux, Uy) to produce a respective corrected voltage (Umesx, Umesy).”
Hayakawa teaches “correcting the two measured voltages (Ux, Uy) to produce a respective corrected voltage (Umesx, Umesy) (voltage correction calculation unit – [0013]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia to incorporate the teaching of Hayakawa to correct the voltages. Doing so would improve the accuracy of a control system of a synchronous motor.
Jia in view of Hayakawa does not teach “determining a temperature-compensated resistance (Rmot) of the motor.”
Suzuki teaches “determining a temperature-compensated resistance (Rmot) of the motor (parameter correction portion to correct parameter value of the resistance of the windings – [0060]; resistance value increases with temperature - [0064]; parameter correction determined based on temperature – [0073]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia in view of Hayakawa to incorporate the teaching of Suzuki to correct the resistance due to temperature effects. Doing so would improve the determination of the parameters of the motor.
Jia in view of Hayakawa and Suzuki do not teach “A method for determining an estimated current (Iestx, Iesty) flowing through a winding of a permanent-magnet synchronous three-phase electric motor (M) of the type comprising at least one winding; , and determining at least one estimated current (Iestx, Iesty) flowing through each of the two active phases, respectively, of the winding on the basis of the temperature-compensated resistance (Rmot) of the motor and the measured voltages (Umesx, Umesy) of the two active phases by solving the following equations, x being the first active phase and y being the second active phase of the two active phases: [Iestx]  
    PNG
    media_image1.png
    59
    731
    media_image1.png
    Greyscale
 [Iesty] 
    PNG
    media_image2.png
    62
    733
    media_image2.png
    Greyscale
in which equations Lmot is an inductance of the motor (M) at 200C and 0 ampere, Φ is a flux of the motor (M) at 200C and 0 ampere, ωmot is a speed of rotation of the motor (M), θmot is an angular position of a rotor of the motor (M), k being a constant equal to 0 for phase 1, to 1 for phase 2 and to 2 for phase 3.”
Ying teaches “A method for determining an estimated current (Iestx, Iesty) flowing through a winding of a permanent-magnet synchronous three-phase electric motor (M) of the type comprising at least one winding (estimate three-phase currents of a permanent magnet AC motor – Abstract); determining at least one estimated current (Iestx, Iesty) flowing through each of the two active phases, respectively, of the winding on the basis of the temperature-compensated resistance (Rmot) of the motor and the measured voltages (Umesx, Umesy) of the two active phases by solving the following equations, x being the first active phase and y being the second active phase of the two active phases: [Iestx]  
    PNG
    media_image1.png
    59
    731
    media_image1.png
    Greyscale
 [Iesty] 
    PNG
    media_image2.png
    62
    733
    media_image2.png
    Greyscale
in which equations Lmot is an inductance of the motor (M) at 200C and 0 ampere, Φ is a flux of the motor (M) at 200C and 0 ampere, ωmot is a speed of rotation of the motor (M), θmot is an angular position of a rotor of the motor (M), k being a constant equal to 0 for phase 1, to 1 for phase 2 and to 2 for phase 3 (Voltage equation 2 along with the incorporation of Equation 3 on Page 3 can be rewritten from matrix form to equation form with the case of the current, ic, set to zero to represent the case where the third winding is open to yield the estimated current as presented).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia in view of Hayakawa and Suzuki to incorporate the teaching of Ying to estimate the three phase currents. Doing so would improve the determination of the current in a synchronous motor.

	In regards to Claim 7, Jia in view of Hayakawa, Suzuki, and Ying discloses the claimed invention as detailed above and Suzuki further teaches “the determination of the resistance (Rmot) of the motor is temperature-compensated by taking a mean temperature (Tmos) of the electronic elements of the switching device that are located near a temperature sensor, the resistance (Rmot) being compensated according to the following equation: Rmot = Rmot20*(1+0.004 * (Tmos - 200C)) 0.004 being the temperature coefficient of copper, and Rmot20 corresponding to the resistance of one phase of the motor (M) at 200C (temperature sensor to detect temperature – [0089]; [0064] teaches Equation (1) which would yield the same equation as given for the case of the reference temperature being 20 degrees Celsius and the material being copper).”

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Suzuki, Hayakawa, Ying, and Jiang (CN102955862A).
In regards to Claim 2, Jia in view of Hayakawa, Suzuki, and Ying discloses the claimed invention as detailed above except for “the estimated currents (Iestx, Iesty) are determined by using a numerical analysis method for approximation of differential equations.”
	Jiang teaches “the estimated currents (Iestx, Iesty) are determined by using a numerical analysis method for approximation of differential equations (use Runge-Kutta method to solve the current differential equation  - [0038]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jia in view of Hayakawa, Suzuki, and Ying to incorporate the teaching of Jiang to estimate the current with the use of a Runge-Kutta method to solve the current differential equation. Doing so would improve the measuring of the state of a motor.

	In regards to Claim 3, Jia in view of Hayakawa, Suzuki, Ying, and Jiang discloses the claimed invention as detailed above and Jiang further teaches “the selected numerical analysis method for approximation of differential equations is the second-order Runge-Kutta method, with the following equations for calculating the estimated current (Iestx) for phase x, which is one of the two active phases: 
    PNG
    media_image3.png
    261
    836
    media_image3.png
    Greyscale
 in which At is the sampling time for the calculation and n is the number of iterations, the equations for calculating the estimated current (Iesty) for phase y, which is the other one of the two active phases, being similar, with x being swapped for y and vice versa in the above equations (use Runge-Kutta method to solve the current differential equation  - [0038]).”

Allowable Subject Matter
Claims 4-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The limitation of Claim 4 for “the correction of the two measured voltages (Ux, Uy) to produce a respective corrected voltage (Umesx, Umesy) is carried out initially by filtering of the measured voltages (Ux, Uy), which are then in the form of square waves, by means of a low-pass filter to produce a respective sinusoidal voltage, and then by compensation of the respective sinusoidal voltages by means of a compensator capable of compensating for the attenuating effects of the low-pass filter to produce a respective corrected voltage (Umesx, Umesy)” is not taught in the prior art Jia in view of Hayakawa, Suzuki, and Ying. Claims 5-6 would be allowable due to dependence on Claim 4. This represents an improvement due to the use of the filter allows for a reduction in the gain of the amplitudes of the two voltages of the active phases and corrected on the basis of the speed of rotation of the motor.
The limitation of Claim 8 of “when the standard deviation is higher than the predetermined threshold value, an 52017P09481WOUSPATENT error in the measured currents (Imesx, Imesy) is diagnosed for said at least one phase and, when the standard deviation is lower than the predetermined threshold value, a validity of the measured currents (Imesx, Imesy) is diagnosed for said at least one of the two active phases” is not taught by the prior art Jia in view of Hayakawa, Suzuki, and Ying. Claims 9-11 would be allowable due to dependence on Claim 8. This represents an improvement due to the use of the sliding standard deviation with a predetermined threshold value to take into account the worst-case measurement errors of the measurement chain and the possible drifts to improve the evaluation of the current estimation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863